Case 18-67130-bem        Doc 247    Filed 03/26/21 Entered 03/26/21 15:49:31              Desc Main
                                   Document     Page 1 of 10




   IT IS ORDERED as set forth below:



    Date: March 26, 2021
                                                             _________________________________

                                                                      Barbara Ellis-Monro
                                                                 U.S. Bankruptcy Court Judge

  ________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

  IN RE:
                                                                CASE NO. 18-67130-BEM
  Benjamin Hardee a/k/a Hardee Bey a/k/a Ben El
  bey,

           Debtor.                                              CHAPTER 7

                                             ORDER

                This matter comes before the Court on Debtor Benjamin Hardee a/k/a Hardee Bey

 a/k/a Ben El bey (“Debtor”)’s motion for reconsideration filed March 10, 2021 (the “Motion”)

 [Doc. 244]. In the Motion, Debtor argues that the Court erred in entering its order [Doc. 234] (the

 “First Order”) approving the final report of the chapter 7 trustee and that the Court again erred in

 denying [Doc. 242] (the “Order Denying Reconsideration”) his earlier motion to reconsider [Docs.

 236 and 241] the First Order. Debtor assigns error to the First Order and the Order Denying

 Reconsideration as follows:

       Lack of personal jurisdiction because Debtor is not a bankruptcy debtor, [Doc. 244 at 2,

        3];
Case 18-67130-bem        Doc 247    Filed 03/26/21 Entered 03/26/21 15:49:31              Desc Main
                                   Document     Page 2 of 10



       Lack of subject matter jurisdiction because the case falls under maritime law, [Id. at 3];

       Denial of due process, [Doc. 244 at 1];

       Failure to consider international law, especially the “Treaty of Peace and Friendship of

        1787/1836 between the United States of North America [sic] and the Moroccan Empire,”

        [Doc. 244 at 1, 2];

       Failure of the Court to “file the delegation of authority order from the organic republican

        congress” or to file its “Public Hazardous Bond,” [Id. at 2, 5]; and

       Failure to consider an “Apostolic Letter Issued Motu Proprio,” [Id. at 2, 5].

                As explained in the Order Denying Reconsideration, a motion to reconsider under

 Fed. R. Civ. P. (“Rule”) 59(e), requires the moving party to show “newly-discovered evidence or

 manifest errors of law or fact.” Kellogg v. Schreiber (In re Kellogg), 197 F.3d 1116, 1119 (11th

 Cir. 1999). Such motions cannot be used to relitigate issues already decided, to pad the record for

 an appeal, to substitute for an appeal, or to raise arguments which were or could have been raised

 before judgment was issued. Id. at 1120; In re McDaniel, 217 B.R. 348, 350–51 (Bankr. N.D. Ga.

 1998) (Drake, J.); In re Oak Brook Apartments of Henrico Cnty., Ltd., 126 B.R. 535, 536 (Bankr.

 S.D. Ohio 1991); O'Neal v. Kennamer, 958 F.2d 1044, 1047 (11th Cir. 1992). Nor should such

 motions be used “to test whether the Court will change its mind.” Brogdon ex rel. Cline v. Nat'l

 Healthcare Corp., 103 F. Supp. 2d 1322, 1338 (N.D. Ga. 2000) (citing McCoy v. Macon Water

 Authority, 966 F.Supp. 1209, 1223 (M.D. Ga. 1997); Paper Recycling v. Amoco Oil Co., 856

 F.Supp. 671, 678 (N.D. Ga. 1993)). “A motion for reconsideration is not an opportunity for the

 moving party ... to instruct the court on how the court ‘could have done it better’ the first time.”

 Pres. Endangered Areas of Cobb's History, Inc. v. U.S. Army Corps of Eng'rs, 916 F.Supp. 1557,

 1560 (N.D. Ga. 1995), aff'd, 87 F.3d 1242 (11th Cir. 1996).


                                                  2
Case 18-67130-bem        Doc 247     Filed 03/26/21 Entered 03/26/21 15:49:31              Desc Main
                                    Document     Page 3 of 10



                Importantly, “[m]otions for reconsideration should not be filed as a matter of

 routine practice”. Bankr. L.R. N.D. Ga. 9023-1. The bankruptcy court analogue to Rule 11, Fed.

 R. Bankr. P. 9011(c), applies to pro se parties as well as attorneys and permits sanctions including

 “directives of a nonmonetary nature [or] an order to pay a penalty into court” if papers filed by the

 party fail to meet certain standards. Fed. R. Bankr. P. 9011(b), (c)(2). One of those standards is

 that legal assertions in the filing must be “warranted by existing law or by a nonfrivolous argument

 for the extension, modification, or reversal of existing law or the establishment of new law[.]” Id.

 9011(b)(2). Filing “motion[s] that attempt[] to relitigate a decided issue or introduce[] nothing

 new,” is “frivolous on its face” and may give rise to sanctions even where the filer is acting pro

 se. In re Coastal Care Res., L.L.C., No. 00-71661, 2004 WL 5848053, at *9-10 (Bankr. N.D. Ga.

 Feb. 17, 2004) (Massey, J.) “‘Rule 9011 does not exempt pro se litigants from its operation; a pro

 se litigant has the same duties under Rule 9011 as an attorney.’” Id. at *9 (quoting In re Weiss, 111

 F.3d 1159, 1170 (4th Cir. 1997)). Thus, the routine filing of frivolous motions for reconsideration

 may give rise to sanctions including fines and a permanent or temporary ban on filing future

 documents on the docket.

                A motion under Rule 59(e) must be filed within fourteen days of the order or

 judgment on which the movant seeks reconsideration. Bankr. L.R. N.D. Ga. 9023-1; Fed. R. Bankr.

 P. 9023. This Motion was filed on March 10, 2021, twenty-two days after the Order Denying

 Reconsideration was entered. Accordingly, the Motion is untimely filed and may not be evaluated

 under Rule 59(e). In the event of an untimely filed Rule 59(e) motion, however, courts may

 evaluate the motion under the more stringent standards of Rule 60, which may provide relief from

 a judgment for several enumerated reasons, including, mistake, newly discovered evidence or any




                                                  3
Case 18-67130-bem           Doc 247      Filed 03/26/21 Entered 03/26/21 15:49:31                    Desc Main
                                        Document     Page 4 of 10



 “reason justifying relief.” Smith v. Secretary, Fla. Dep’t of Corrections, 358 Fed. App’x. 60, 64

 (11th Cir. 2009).

                  This Court has already determined that it has personal jurisdiction over Debtor as a

 debtor in bankruptcy. [Doc. 242 at 3-4]. Debtor is not, contrary to his repeated arguments, a

 creditor of the bankruptcy estate, and he has not presented any new evidence or non-frivolous

 argument to demonstrate that the Court erred on this question or that the relief he requests is

 otherwise justified. He is the debtor, and should he have any further argument on this issue, the

 proper procedural remedy is an appeal.

                  This Court has also determined that it has subject matter jurisdiction over all of the

 issues raised so far in the chapter 7 case, and it need not file a “delegation of authority order”

 because the authority to make these determinations already rests squarely in this Court. Congress

 enacted the Bankruptcy Code, also known as “title 11”, under the constitutional authorization to

 enact “uniform Laws on the subject of Bankruptcies throughout the United States.” U.S. Const.

 art. I § 8(4). As set forth in the Order Denying Reconsideration, this Court has jurisdiction over

 bankruptcy matters pursuant to 28 U.S.C. § 1334(b). [Doc. 242 at 4].

                  Likewise, Debtor’s rights to due process were not violated by the First Order. [Doc.

 242 at 5-6]. Debtor has presented no new evidence of a due process violation and this Court will

 not reconsider its prior order on this matter. The Court will now consider the remaining

 assignments of error.

                  Although Debtor has argued in various hearings and some papers that he is not

 claiming to be a “sovereign citizen” [see Doc. 106 at 7-11], he repeatedly raises arguments that

 sound in that theory.1 In several hearings and almost all of his voluminous papers in this case and


 1
   Debtor filed papers on March 25, 2021, that contain several “sovereign citizen” type arguments similar to those
 raised in the Motion. This Order applies equally to those papers. [Doc. 245].

                                                        4
Case 18-67130-bem         Doc 247    Filed 03/26/21 Entered 03/26/21 15:49:31               Desc Main
                                    Document     Page 5 of 10



 two related adversary proceedings, he has raised the so-called “redemption theory” which is a

 “sovereign citizen-type view which . . . holds that the federal government went bankrupt when it

 abandoned the gold standard in 1933 and began converting the physical bodies of its citizens into

 assets against which it could sell bonds.” United States v. Anzaldi, 800 F.3d 872, 875 (7th Cir.

 2015); see also McLaughlin v. CitiMortgage, Inc., 726 F. Supp. 2d 201, 210 (D. Conn. 2010).2 He

 has argued that he is a trust, a church and an indigenous person [see, e.g., Doc. 14 at 19, Doc. 106],

 which arguments this Court has been rejecting since October of 2018 when this case was filed.

 Now, Debtor appears to make another classic sovereign citizen-type argument relating to maritime

 law and so-called “consular jurisdiction.” [Doc. 244 at 1, 3]. See, e.g., Cartman v. United States,

 No. 110CR512ELRLTW1, 2018 WL 1148138, at *8-9 (N.D. Ga. Jan. 19, 2018), report and

 recommendation adopted, No. 110CR512ELRLTW1, 2018 WL 1126734 (N.D. Ga. Mar. 1, 2018);

 United States v. Whetstone, No. 109CR2161WSDCMS, 2016 WL 11430310, at *1 (N.D. Ga. Oct.



 2
        [T]he “Redemptionist” theory ... propounds that a person has a split personality: a
        real person and a fictional person called the “strawman.” The “strawman”
        purportedly came into being when the United States went off the gold standard in
        1933, and, instead, pledged the strawman of its citizens as collateral for the country's
        national debt. Redemptionists claim that government has power only over the
        strawman and not over the live person, who remains free. Individuals can free
        themselves by filing UCC financing statements, thereby acquiring an interest in their
        strawman.... Adherents of this scheme also advocate that [individuals] copyright
        their names to justify filing liens against officials using their names in public records
        such as indictments or court papers. . . . Another tenet of the Redemptionist theory
        is that when the United States Government “pledged the strawman of its citizens as
        collateral for the country's national debt, it created an “exemption account” for each
        citizen, identified by each person's Social Security number. When citizens contract
        for debt, the theory goes, their debts are collateralized by their respective exemption
        accounts, essentially making the U.S. Government ultimately responsible for
        satisfaction of their debts. Moreover, each citizen's exemption account is virtually
        bottomless, meaning that those who understand this theory—and who file the
        appropriate UCC financing statements, and thereby become a free sovereign, a
        process known as “redemption,”—never have to actually pay for anything.

 McLaughlin, 726 F.Supp. 2d at 210 (citations omitted).
                                                   5
Case 18-67130-bem         Doc 247    Filed 03/26/21 Entered 03/26/21 15:49:31                Desc Main
                                    Document     Page 6 of 10



 6, 2016), report and recommendation adopted, No. 1:09-CR-216-WSD, 2016 WL 6944165 (N.D.

 Ga. Nov. 28, 2016) (“By way of example, Mr. Whetstone argues that he ‘is not a party to any valid

 international maritime contract’.”)

                “Regardless of an individual's claimed status of descent, be it as a ‘sovereign

 citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that person is not beyond

 the jurisdiction of the courts. These theories should be rejected summarily, however they are

 presented.” United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011). “[C]ourts have repeatedly

 rejected as frivolous arguments that people are ‘sovereign citizens’ who are not subject to the

 jurisdiction of any courts.” Walker v. Florida, 688 F. App’x 864, 865 (11th Cir. 2017); see also

 Cartman, 2018 WL 1178138, at *8 (“While Movant may not have spoken or written the phrase

 ‘sovereign citizen’ in this case, his jurisdictional arguments mirror those of people who claim to

 be sovereign citizens, as the alleged lack of federal courts' authority to confine or try people for

 crimes is the core of such claims.”)

                Debtor claims that the proper court for this case is a consular or maritime court.

 Consular courts were abolished in 1956. See 22 U.S.C § 141 note; Reid v. Covert, 354 U.S. 1, 12,

 77 S. Ct. 1222, 1228 (1957). Admiralty jurisdiction under 28 U.S.C. § 1333(1) applies to torts

 only if the wrong alleged bears a significant relationship to traditional maritime activities. See

 Executive Jet Aviation, Inc. v. City of Cleveland, Ohio, 93 S. Ct. 493, 409 U.S. 249 (1972).

 Fundamentally, the tort must also occur on “navigable waters.” Foremost Ins. Co. v. Richardson,

 457 U.S. 668, 671, 102 S. Ct. 2654, 2656 (1982). Even if Debtor had stated a claim for some injury

 to him, which he has not, Debtor has not alleged that such a wrong occurred on navigable waters

 or relates in any way to traditional maritime activities. He has not disclosed a boat on his schedules.

 [Doc. 14 at 15 § 4] (“Watercraft . . . examples: Boats . . . personal watercraft, fishing vessels. . .



                                                   6
Case 18-67130-bem             Doc 247      Filed 03/26/21 Entered 03/26/21 15:49:31                         Desc Main
                                          Document     Page 7 of 10



 No”). The real property he has scheduled is landlocked. Maritime law is plainly inapplicable to

 this case and represents nothing more than Debtor grasping at sovereign citizen-esque straws.

                   Debtor refers the Court to the “Treaty of Peace and Friendship of 1787/1836

 between the United States of North America [sic] and the Moroccan Empire,” [Doc. 244 at 1, 2].

 This document has been repeatedly rejected in sovereign citizen-like arguments in other courts,

 including at least once in Georgia. Bey v. Sutton, No. CV413-205, 2013 WL 5816427 (S.D. Ga.

 Oct. 29, 2013), report and recommendation adopted, No. CV413-205, 2013 WL 6231744 (S.D.

 Ga. Nov. 27, 2013).3 This document is focused on maritime/admiralty issues in the context of

 protecting vessels. Murakush Caliphate of Amexem Inc. v. New Jersey, 790 F. Supp. 2d 241, 269–

 70 (D.N.J. 2011) (citing Frank Lambert, The Barbary Wars: American Independence in the

 Atlantic World (2007)). Debtor specifically references articles 20 and 21 of the treaty, which are

 two of three articles in the treaty that address acts against individuals and provide:




 3
   A small portion of the cases rejecting this specific treaty, not including the many that have rejected other “Barbary”
 documents, are listed here: Bey v. Garcia, No. 120CV00795NONEEPG, 2021 WL 38177 (E.D. Cal. Jan. 5, 2021),
 report and recommendation adopted, No. 120CV00795NONEEPG, 2021 WL 276225 (E.D. Cal. Jan. 27, 2021);
 Douce v. Brevard Cty. Tax Collector Off., No. 615CV1762ORL40GJK, 2016 WL 11578750 (M.D. Fla. Mar. 10,
 2016), report and recommendation adopted, No. 615CV1762ORL40GJK, 2016 WL 11578749 (M.D. Fla. Apr. 27,
 2016); Maryland v. Ghazi-El, No. CR RDB-16-0207, 2016 WL 2736183 (D. Md. May 11, 2016); El v. Laframboise,
 No. 1:19-CV-1030, 2019 WL 8806196 (W.D. Mich. Dec. 17, 2019), report and recommendation adopted, No. 1:19-
 CV-1030, 2020 WL 2527058 (W.D. Mich. May 18, 2020); Missouri v. Bey, No. 4:20-CV-197 JAR, 2020 WL 1032137
 (E.D. Mo. Mar. 2, 2020); State v. Bey, No. 4:21-CV-166 NAB, 2021 WL 493463 (E.D. Mo. Feb. 9, 2021); El-Bey v.
 North Carolina, No. 5:11-CV-00423-FL, 2012 WL 368374 (E.D.N.C. Jan. 9, 2012), report and recommendation
 adopted, No. 5:11-CV-423-FL, 2012 WL 368369 (E.D.N.C. Feb. 3, 2012); Scafe v. Wells Fargo Home Mortg. Wells
 Fargo Bank N.A., No. CV 15-5763 (RBK/KMW), 2016 WL 5334658 (D.N.J. Sept. 22, 2016); Roy v. Ramsey Moving
 Sys., No. CIV. 14-2847 NLH/KMW, 2014 WL 2710964 (D.N.J. June 16, 2014); El Ameen Bey v. Stumpf, 825 F.
 Supp. 2d 537 (D.N.J. 2011); Bey v. Barnett, No. 18CV3935PKCRER, 2018 WL 5830815 (E.D.N.Y. Nov. 7, 2018);
 Bey v. Knight, No. 15CV5228ENVRER, 2015 WL 7734099 (E.D.N.Y. Nov. 30, 2015); Bey v. City of Rochester, No.
 11-CV-6457-CJS, 2012 WL 1565636 (W.D.N.Y. Apr. 30, 2012); Bey v. Am. Tax Funding, No. 11-CV-6458-CJS,
 2012 WL 1495368 (W.D.N.Y. Apr. 27, 2012); Ali v. Sponaugle, No. 5:18-CV-5655, 2019 WL 2295952 (E.D. Pa.
 May 30, 2019); Wiley v. South Carolina, No. 6:18-CV-0694-BHH-KFM, 2018 WL 1998994 (D.S.C. Mar. 26, 2018),
 report and recommendation adopted, No. 6:18-CV-00694-AMQ, 2018 WL 1994250 (D.S.C. Apr. 27, 2018); White
 v. Ozelie, No. 19-CV-646, 2019 WL 2060135 (E.D. Wis. May 9, 2019) (collecting cases). Several cases address the
 so-called “Washitaw Nation,” which bears a striking resemblance to the Washitaw Indigenous Family Trust that
 Debtor has raised frequently in this case. See, e.g., [Doc. 14 at 19] and El-Bey v. United States, 2009 WL 1019999
 (M.D.N.C. Jan. 26, 2009) (collecting cases).


                                                            7
Case 18-67130-bem           Doc 247     Filed 03/26/21 Entered 03/26/21 15:49:31                Desc Main
                                       Document     Page 8 of 10



           Article 20. If any of the citizens of the United States, or any persons under their
           protection, shall have any dispute with each other [while being situated in the
           Kingdom of Morocco], the [United States] Consul shall [act as a tribunal and]
           decide between the parties ....

           Article 21. If a citizen of the United States should kill or wound a Moor ..., the law
           of the Country[, i.e., the United States] shall take place, and equal justice shall be
           rendered [during proceedings held in the Kingdom of Morocco, to both United
           States citizens and Moors, and] the [United States] Consul assisting at the trial ....

 1836 U.S.T. LEXIS 10, arts. 20 and 21; see also Murakush Caliphate, 790 F. Supp. 2d at 270. The

 Court finds that these articles are facially inapplicable to Debtor and, to the Court’s knowledge,

 this case has no relation to a United States citizen killed or wounded in the Mediterranean.

                   As to the letter from the Pope, this has also been rejected by several courts. Cloud

 v. U.S., No. 3:06-CR-00096-FDW-1, 2018 WL 3447186 (W.D.N.C. July 17, 2018); In re Walters,

 No. 14-10119 (SMB), 2015 WL 3935237 (Bankr. S.D.N.Y. June 25, 2015); El-Bey v. Doe, No.

 17-CV-6565-CJS, 2017 WL 3923753 (W.D.N.Y. Sept. 7, 2017); Rowe v. Boggs, No. 1:12-CV-

 647-HJW, 2013 WL 6410556 (S.D. Ohio Dec. 9, 2013). This Court agrees with others who have

 stated:

           [Debtor is] entitled to . . . belief in “higher powers” than those exercised by a federal
           court. Moreover, the Pope, as the head of the Catholic Church, is entitled to make
           papal law a motu proprio, “on his own impulse” as that Latin phrase may be
           translated. Nonetheless, in the United States, there is a fundamental separation of
           church and state pursuant to the “Establishment Clause” and “Free Exercise
           Clause” of the First Amendment of the Constitution. See U.S. Const. amend. I. A
           federal court may not exercise subject matter jurisdiction based on a papal decree.

 Gonzalez v. Ocwen Home Loan Servicing, 74 F. Supp. 3d 504, 511 (D. Conn. 2015), aff'd sub nom.

 Gonzalez v. Deutsche Bank Nat. Tr. Co., 632 F. App'x 32 (2d Cir. 2016). Similarly, in United

 States v. Garcia, No. 13-CR-164 PJS/LIB, 2013 WL 5954688, at *10 (D. Minn. Oct. 4, 2013),

 report and recommendation adopted, No. 13-CR-0164 PJS/LIB, 2013 WL 5954687 (D. Minn.

 Nov. 7, 2013), the court said:



                                                      8
Case 18-67130-bem         Doc 247    Filed 03/26/21 Entered 03/26/21 15:49:31               Desc Main
                                    Document     Page 9 of 10



        To the extent that [Debtor is] asking the Court to take judicial notice of the
        Apostolic Letter, the Court has reviewed the document. However, the Apostolic
        Letter has no bearing on the present case. . . .[T]his Court's authority is derived
        from the U.S. Constitution and from statutes duly enacted by Congress and signed
        by the President. [Debtor] cite[s] no language in either the Constitution or in any
        statute that would place this court “under the Roman Curia.”

 This statement is equally true here.

                Debtor has failed to assign any error to this Court in the form of mistake, newly

 discovered evidence or any reason justifying relief. Debtor’s arguments in the Motion are

 irrelevant and frivolous and, the Court reminds Debtor that frivolous filings can result in sanctions.

 Supra at 3. For the reasons discussed above, it is

                ORDERED that the Motion is DENIED.

                                          END OF ORDER




                                                   9
Case 18-67130-bem       Doc 247 Filed 03/26/21 Entered 03/26/21 15:49:31   Desc Main
                               Document    Page 10 of 10



                                    Distribution List

 Michael J. Bargar
 Arnall Golden Gregory LLP
 Suite 2100
 171 17th Street, NW
 Atlanta, GA 30363

 Benjamin Hardee
 964 Ralph Abernathy Boulevard
 Atlanta, GA 30310

 David S. Weidenbaum
 Office of the U.S. Trustee
 362 Richard B. Russell Bldg.
 75 Ted Turner Drive, SW
 Atlanta, GA 30303




                                           10
